
	
		II
		110th CONGRESS
		1st Session
		S. 2418
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2007
			Mr. Casey (for himself,
			 Mr. Grassley, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To ensure the safety of imported food products for the
		  citizens of the United States, and for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Ending Agricultural Threats:
			 Safeguarding America's Food for Everyone (EAT SAFE) Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Food safety training, personnel, and
				coordination.
					Sec. 5. Reporting of smuggled food products.
					Sec. 6. Civil penalties relating to illegally imported meat and
				poultry products.
					Sec. 7. Certification of food safety labs.
					Sec. 8. Data sharing.
					Sec. 9. Public notice regarding recalled food
				products.
					Sec. 10. Foodborne illness education and outreach competitive
				grants program.
				
			2.FindingsCongress finds that—
			(1)the safety of the
			 food supply of the United States is vital to—
				(A)the health of the
			 citizens of the United States;
				(B)the preservation
			 of the confidence of those citizens in the food supply of the United States;
			 and
				(C)the success of
			 the food sector of the United States economy;
				(2)the United States
			 has the safest food supply in the world, and maintaining a secure domestic food
			 supply is imperative for the national security of the United States;
			(3)in a report
			 published by the Government Accountability Office in January 2007, the
			 Comptroller General of the United States described food safety oversight as 1
			 of the 29 high-risk program areas of the Federal Government; and
			(4)the task of
			 preserving the safety of the food supply of the United States is complicated by
			 pressures relating to—
				(A)food products
			 that are smuggled or imported into the United States without being screened,
			 monitored, or inspected as required by law; and
				(B)the need to
			 improve the enforcement of the United States in reducing the quantity of food
			 products that are—
					(i)smuggled into the
			 United States; and
					(ii)imported into
			 the United States without being screened, monitored, or inspected as required
			 by law.
					3.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Food and Drug Administration.
			(2)AdministratorThe
			 term Administrator means the Administrator of the Animal and Plant
			 Health Inspection Service.
			(3)DepartmentThe
			 term Department means the Department of Agriculture.
			(4)Food defense
			 threatThe term food defense threat means any
			 intentional contamination, including any disease, pest, or poisonous agent,
			 that could adversely affect the safety of human or animal food products.
			(5)Smuggled food
			 productThe term smuggled food product means a
			 prohibited human or animal food product that a person fraudulently brings into
			 the United States.
			(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			4.Food safety
			 training, personnel, and coordination
			(a)Department
				(1)Training
			 programs
					(A)Agricultural
			 specialists
						(i)EstablishmentThe
			 Secretary shall establish training programs to educate each Federal employee
			 who is employed in a position described in section 421(g) of the Homeland
			 Security Act of 2002 (6 U.S.C. 231(g)) on issues relating to food safety and
			 agroterrorism.
						(ii)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subparagraph $1,700,000.
						(B)Cross-training
			 of employees of United States Customs and Border Protection
						(i)EstablishmentThe
			 Secretary shall establish training programs to educate border patrol agents
			 employed by the United States Customs and Border Protection of the Department
			 of Homeland Security about identifying human, animal, and plant health threats
			 and referring the threats to the appropriate agencies.
						(ii)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subparagraph $4,800,000.
						(2)Illegal import
			 detection personnelSubtitle G of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6981 et seq.) is amended by adding at the
			 end the following:
					
						263.Food safety
				personnel and training
							(a)Additional
				employeesNot later than 2
				years after the date of enactment of the Ending Agricultural Threats: Safeguarding America's Food
				for Everyone (EAT SAFE) Act of 2007, the Secretary shall hire a
				sufficient number of employees to increase the number of full-time field
				investigators, import surveillance officers, support staff, analysts, and
				compliance and enforcement experts employed by the Food Safety and Inspection
				Service as of October 1, 2007, by 100 employees, in order to—
								(1)provide additional detection of food
				defense threats;
								(2)detect, track, and remove smuggled human
				food products from commerce; and
								(3)impose penalties on persons or
				organizations that threaten the food supply.
								(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section
				$10,000,000.
							.
				(b)AdministrationChapter
			 IV of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.) is
			 amended by adding at the end the following:
				
					417.Food safety
				personnel and training
						(a)In
				generalNot later than 2
				years after the date of enactment of the Ending Agricultural Threats: Safeguarding America's Food
				for Everyone (EAT SAFE) Act of 2007, the Administration shall
				hire a sufficient number of employees to increase the number of full-time field
				investigators, import surveillance officers, support staff, analysts, and
				compliance and enforcement experts employed by the Administration as of October
				1, 2007, by 150 employees, in order to—
							(1)provide additional detection of food
				defense threats;
							(2)detect, track, and remove smuggled food
				products from commerce; and
							(3)impose penalties on persons or
				organizations that threaten the food supply.
							(b)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section
				$15,000,000.
						.
			(c)Coordination of
			 Federal agenciesSection 411(b) of the Homeland Security Act of
			 2002 (6 U.S.C. 211(b)) is amended by adding at the end the following:
				
					(4)Coordination of
				Federal agenciesThe Commissioner of United States Customs and
				Border Protection, in coordination with the Secretary of Agriculture and the
				Commissioner of Food and Drugs, shall conduct activities to target, track, and
				inspect shipments that—
						(A)contain human and
				animal food products; and
						(B)are imported into
				the United
				States.
						.
			5.Reporting of
			 smuggled food products
			(a)Department
				(1)Public
			 notification
					(A)In
			 generalNot later than 3 days after the date on which the
			 Department identifies a smuggled food product, the Secretary shall provide to
			 the public notification describing the food product identified by the
			 Department and, if available, the individual or entity that smuggled the food
			 product.
					(B)Required forms
			 of notificationThe Secretary shall provide public notification
			 under subparagraph (A) through—
						(i)a news release of
			 the Department for each smuggled food product identified by the
			 Department;
						(ii)a description of
			 each smuggled food product on the website of the Department;
						(iii)the management
			 of a periodically updated list that contains a description of each individual
			 or entity that smuggled the food product identified by the Secretary under
			 subparagraph (A); and
						(iv)any other
			 appropriate means, as determined by the Secretary.
						(2)Notification to
			 Department of Homeland SecurityNot later than 30 days after the
			 date on which the Department identifies a smuggled food product, the Secretary
			 shall provide to the Department of Homeland Security notification of the
			 smuggled food product.
				(b)Administration
				(1)Public
			 notification
					(A)In
			 generalNot later than 3 days after the date on which the
			 Administration identifies a smuggled food product, the Secretary of Health and
			 Human Services shall provide to the public notification describing the smuggled
			 food product identified by the Administration and, if available, the individual
			 or entity that smuggled the food product.
					(B)Required forms
			 of notificationThe Secretary of Health and Human Services shall
			 provide public notification under subparagraph (A) through—
						(i)a press release
			 of the Administration for each smuggled food product identified by the
			 Administration;
						(ii)a description of
			 each smuggled food product on the website of the Administration;
						(iii)the management
			 of a periodically updated list that contains a description of each individual
			 or entity that smuggled the food product identified by the Secretary of Health
			 and Human Services under subparagraph (A); and
						(iv)any other
			 appropriate means, as determined by the Secretary of Health and Human
			 Services.
						(2)Notification to
			 Department of Homeland SecurityNot later than 30 days after the
			 date on which the Administration identifies a smuggled food product, the
			 Secretary of Health and Human Services shall provide to the Department of
			 Homeland Security notification of the smuggled food product.
				6.Civil penalties
			 relating to illegally imported meat and poultry products
			(a)Meat
			 productsSection 20(b) of the Federal Meat Inspection Act (21
			 U.S.C. 620(b)) is amended—
				(1)by striking
			 (b) The Secretary and inserting the following:
					
						(b)Destruction;
				civil penalties
							(1)DestructionThe
				Secretary
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Civil
				penaltiesEach individual or entity that fails to present each
				meat article that is the subject of the importation of the individual or entity
				to an inspection facility approved by the Secretary shall be liable for a civil
				penalty assessed by the Secretary in an amount not to exceed $25,000 for each
				meat article that the individual or entity fails to present to the inspection
				facility.
						.
				(b)Poultry
			 productsSection 12 of the Poultry Products Inspection Act (21
			 U.S.C. 461) is amended—
				(1)by striking the
			 section heading and all that follows through (a) Any person and
			 inserting the following:
					
						12.Penalties
							(a)Penalties
				relating to the violation of certain sections
								(1)In
				generalAny person
								;
				and
				(2)in subsection (a)
			 (as amended by paragraph (1)), by adding at the end the following:
					
						(2)Failure to
				present poultry products at designated inspection facilitiesEach
				individual or entity that fails to present each poultry product that is the
				subject of the importation of the individual or entity to an inspection
				facility approved by the Secretary shall be liable for a civil penalty assessed
				by the Secretary in an amount not to exceed $25,000 for each poultry product
				that the individual or entity fails to present to the inspection
				facility.
						.
				(c)Egg
			 productsSection 12 of the Egg Products Inspection Act (21 U.S.C.
			 1041) is amended—
				(1)by striking the
			 section heading and all that follows through (a) Any person and
			 inserting the following:
					
						12.Penalties
							(a)Penalties
				relating to the violation of certain prohibited actions
								(1)In
				generalAny person
								;
				and
				(2)in subsection (a)
			 (as amended by paragraph (1)), by adding at the end the following:
					
						(2)Failure to
				present egg products at designated inspection facilitiesEach
				individual or entity that fails to present each egg product that is the subject
				of the importation of the individual or entity to an inspection facility
				approved by the Secretary shall be liable for a civil penalty assessed by the
				Secretary in an amount not to exceed $25,000 for each egg product that the
				individual or entity fails to present to the inspection
				facility.
						.
				7.Certification of
			 food safety labs; submission of test results
			(a)In
			 generalChapter IV of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 341 et seq.), as amended by section 4(b), is amended by adding at
			 the end the following:
				
					418.Certification
				of food safety labs; submission of test results
						(a)Definition of
				food safety labIn this section, the term food safety
				lab means an establishment that conducts testing, on behalf of an
				importer through a contract or other arrangement, to ensure the safety of
				articles of food.
						(b)Certification
				requirement
							(1)In
				generalA food safety lab shall submit to the Secretary an
				application for certification. Upon review, the Secretary may grant or deny
				certification to the food safety lab.
							(2)Certification
				standardsThe Secretary shall establish criteria and
				methodologies for the evaluation of applications for certification submitted
				under paragraph (1). Such criteria shall include the requirements that a food
				safety lab—
								(A)be accredited as
				being in compliance with standards set by the International Organization for
				Standardization;
								(B)agree to permit
				the Secretary to conduct an inspection of the facilities of the food safety lab
				and the procedures of such lab before making a certification
				determination;
								(C)agree to permit
				the Secretary to conduct routine audits of the facilities of the food safety
				lab to ensure ongoing compliance with accreditation and certification
				requirements;
								(D)submit with such
				application a fee established by the Secretary in an amount sufficient to cover
				the cost of application review, including inspection under subparagraph (B);
				and
								(E)agree to submit
				to the Secretary, in accordance with the process established under subsection
				(c), the results of tests conducted by such food safety lab on behalf of an
				importer.
								(c)Submission of
				test resultsThe Secretary shall establish a process by which a
				food safety lab certified under this section shall submit to the Secretary the
				results of all tests conducted by such food safety lab on behalf of an
				importer.
						.
			(b)EnforcementSection
			 303(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(f)) is
			 amended—
				(1)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (5), (6), and (7),
			 respectively;
				(2)by inserting
			 after paragraph (2) the following:
					
						(3)An importer (as defined in section
				418) shall be subject to a civil penalty in an amount not to exceed $25,000 if
				such importer knowingly engages in the falsification of test results submitted
				to the Secretary by a food safety lab certified under section 418.
						(4)A food safety lab certified under
				section 418 shall be subject to a civil penalty in an amount not to exceed
				$25,000 for knowingly submitting to the Secretary false test results under
				section
				418.
						;
				(3)in paragraph
			 (2)(C), by striking paragraph (3)(A) and inserting
			 paragraph (5)(A);
				(4)in paragraph (4),
			 as so redesignated, by striking paragraph (1) or (2) each place
			 it appears and inserting paragraph (1), (2), (3), or (4);
			 and
				(5)in paragraph (6),
			 as so redesignated, by striking paragraph (4) each place it
			 appears and inserting paragraph (6).
				8.Data
			 sharing
			(a)Department of
			 Agriculture memoranda of understandingThe Secretary shall ensure that the
			 agencies within the Department of Agriculture, including the Food Safety and
			 Inspection Service, the Agricultural Research Service, and the Animal and Plant
			 Health Inspection Service, enter into a memorandum of understanding to ensure
			 the timely and efficient sharing of all information collected by such agencies
			 related to foodborne pathogens, contaminants, and illnesses.
			(b)Interagency
			 memorandum of understandingThe Secretary, in collaboration with
			 the Secretary of Health and Human Services, shall enter into a memorandum of
			 understanding between the agencies within the Department of Agriculture,
			 including those described in subsection (a), and the agencies within the
			 Department of Health and Human Services, including the Centers for Disease
			 Control and Prevention and the Food and Drug Administration, to ensure the
			 timely and efficient sharing of all information collected by such agencies
			 related to foodborne pathogens, contaminants, and illnesses.
			9.Public notice
			 regarding recalled food products
			(a)Department
				(1)News releases
			 regarding recalled food products
					(A)In
			 generalOn the date on which a human or animal food product
			 regulated by the Department is voluntarily recalled, the Secretary shall
			 provide to the public a news release describing the human or animal food
			 product.
					(B)ContentsEach
			 news release described in subparagraph (A) shall contain a comprehensive list
			 of each human and animal food product regulated by the Department that is
			 voluntarily recalled.
					(2)WebsiteThe
			 Secretary shall modify the website of the Department to contain—
					(A)not later than 1
			 business day after the date on which a human or animal food product regulated
			 by the Department is voluntarily recalled, a news release describing the human
			 or animal food product;
					(B)if available, an
			 image of each human and animal food product that is the subject of a news
			 release described in subparagraph (A); and
					(C)not later than 90
			 days after the date of enactment of this Act, a search engine that—
						(i)is
			 consumer-friendly, as determined by the Secretary; and
						(ii)provides a means
			 by which an individual could locate each human and animal food product
			 regulated by the Department that is voluntarily recalled.
						(3)State-issued
			 and industry press releasesTo meet the requirement under
			 paragraph (1)(A), the Secretary—
					(A)may provide to
			 the public a press release issued by a State; and
					(B)shall not provide
			 to the public a press release issued by a private industry entity in lieu of a
			 press release issued by the Federal Government or a State.
					(4)Prohibition on
			 delegation of dutyThe Secretary may not delegate, by contract or
			 otherwise, the duty of the Secretary—
					(A)to provide to the
			 public a news release under paragraph (1); and
					(B)to make any
			 required modification to the website of the Department under paragraph
			 (2).
					(b)Administration
				(1)Press releases
			 regarding recalled food products
					(A)In
			 generalOn the date on which a human or animal food product
			 regulated by the Administration is voluntarily recalled, the Secretary of
			 Health and Human Services shall provide to the public a press release
			 describing the human or animal food product.
					(B)ContentsEach
			 press release described in subparagraph (A) shall contain a comprehensive list
			 of each human and animal food product regulated by the Administration that is
			 voluntarily recalled.
					(2)WebsiteThe
			 Secretary of Health and Human Services shall modify the website of the
			 Administration to contain—
					(A)not later than 1
			 business day after the date on which a human or animal food product regulated
			 by the Administration is voluntarily recalled a press release describing the
			 human or animal food product;
					(B)if available, an
			 image of each human and animal food product that is the subject of a press
			 release described in subparagraph (A); and
					(C)not later than 90
			 days after the date of enactment of this Act, a search engine that—
						(i)is
			 consumer-friendly, as determined by the Secretary of Health and Human Services;
			 and
						(ii)provides a means
			 by which an individual could locate each human and animal food product
			 regulated by the Administration that is voluntarily recalled.
						(3)State-issued
			 and industry press releasesFor purposes of meeting the
			 requirement under paragraph (1)(A), the Secretary of Health and Human
			 Services—
					(A)may provide to
			 the public a press release issued by a State; and
					(B)may not provide
			 to the public a press release issued by a private industry entity in lieu of a
			 press release issued by a State or the Federal Government.
					(4)Prohibition on
			 delegation of dutyThe Secretary of Health and Human Services may
			 not delegate, by contract or otherwise, the duty of the Secretary of Health and
			 Human Services—
					(A)to provide to the
			 public a press release under paragraph (1); and
					(B)to make any
			 required modification to the website of the Administration under paragraph
			 (2).
					10.Foodborne
			 illness education and outreach competitive grants programTitle IV of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7621 et seq.) is amended
			 by adding at the end the following:
			
				412.Foodborne
				illness education and outreach competitive grants program
					(a)DefinitionsIn
				this section:
						(1)AdministratorThe
				term Administrator means the Administrator of the Food Safety and
				Inspection Service.
						(2)CommissionerThe
				term Commissioner means the Commissioner of Food and Drugs.
						(3)Eligible
				entityThe term eligible entity means—
							(A)the government of
				a State (including a political subdivision of a State);
							(B)an educational
				institution;
							(C)a private
				for-profit organization;
							(D)a private
				non-profit organization; and
							(E)any other
				appropriate individual or entity, as determined by the Secretary.
							(b)EstablishmentThe
				Secretary (acting through the Administrator of the Cooperative State Research,
				Education, and Extension Service), in consultation with the Administrator and
				the Commissioner, shall establish and administer a competitive grant program to
				provide grants to eligible entities to enable the eligible entities to carry
				out educational outreach partnerships and programs to provide to health
				providers, patients, and consumers information to enable those individuals and
				entities—
						(1)to
				recognize—
							(A)foodborne illness
				as a serious public health issue; and
							(B)each symptom of
				foodborne illness to ensure the proper treatment of foodborne illness;
							(2)to
				understand—
							(A)the potential for
				contamination of human and animal food products during each phase of the
				production of human and animal food products; and
							(B)the importance of
				using techniques that help ensure the safe handling of human and animal food
				products; and
							(3)to assess the
				risk of foodborne illness to ensure the proper selection by consumers of human
				and animal food products.
						(c)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $3,500,000 for fiscal year 2008 and each fiscal year
				thereafter.
					.
		
